               IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF TENNESSEE
                        NASHVILLE DIVISION

BRANDON SMITH,                  *
individually,                   *
                                *
      Plaintiff,                *
                                *
v.                              * Case No._______________
                                *
PARK PLACE RETAIL PARTNERS*
d/b/a PARK PLACE SHOPPING,      *
CENTER,                         *
                                *
      Defendant.                *
__________________________________________________________________

                                 COMPLAINT

       Plaintiff BRANDON SMITH (“SMITH” or “Plaintiff”) hereby sues

Defendant PARK PLACE RETAIL PARTNERS, d/b/a PARK PLACE SHOPPING

CENTER (“PARK PLACE RETAIL PARTNERS” or “Defendant”) pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”), and its

implementing regulations, the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”) and alleges as follows:

                       JURISDICTION AND PARTIES

      1.    This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction over the action

pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C.



    Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 1 of 17 PageID #: 1
§ 12181 et seq., based upon Defendant PARK PLACE RETAIL PARTNERS’S

failure to remove physical barriers to access and violations of Title III of the ADA.

       2.     Venue is properly located in the Middle District of Tennessee pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

       3.     Plaintiff, BRANDON SMITH, is and has been at all times relevant to

the instant matter, a natural person residing in Tennessee and is sui juris.

       4.     Plaintiff is an individual with disabilities as defined by the ADA.

       5.     Plaintiff is substantially limited in performing one or more major life

activities, including but not limited to: walking, standing, grabbing, grasping and/or

pinching.

       6.     Plaintiff uses a wheelchair for mobility purposes.

       7.     Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s

civil rights, monitoring, determining and ensuring whether places of public

accommodation are in compliance with the ADA. Plaintiff’s motivation to return to

a location, in part, stems from a desire to utilize ADA litigation to make his home



     Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 2 of 17 PageID #: 2
community more accessible for Plaintiff and others; and pledges to do whatever is

necessary to create the requisite standing to confer jurisdiction upon this Court so an

injunction can be issued correcting the numerous ADA violations on the Subject

Property, including returning to the Subject Facility as soon as it is accessible

(“Advocacy Purposes”).

       8.    Defendant, PARK PLACE RETAIL PARTNERS, is a domestic

partnership conducting business in the State of Tennessee and within this judicial

district.

                           FACTUAL ALLEGATIONS

       9.    In February of 2021, Plaintiff attempted to but was deterred from

patronizing, and/or gaining equal access as a disabled patron to the Chipotle

Restaurant at 2825 West End Ave., Nashville, Tennessee (“Subject Facility”,

“Subject Property”).

       10.   PARK PLACE RETAIL PARTNERS, is the owner, lessor, and/or

operator/lessee of the real property and improvements that are the subject of this

action, specifically the Subject Property and its attendant facilities, including

vehicular parking and exterior paths of travel within the site identified by the

Nashville Planning Department by Parcel ID: 10402039600 (“Subject Facility”,

Subject Property).




     Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 3 of 17 PageID #: 3
      11.    Plaintiff visits his doctor’s office monthly that is less than (10) miles

from the Subject Property.

      12.    Because the Chipotle Restaurant is in the immediate vicinity of the

Plaintiff’s doctor’s office, he is constantly in the area where the Subject Property is

located and therefore travels near the Subject Property each time he travels to his

doctor’s office, i.e., numerous times every month.

      13.    Plaintiff’s access to the Subject Property and/or full and equal

enjoyment of the services, facilities, privileges, advantages and/or accommodations

offered therein were denied and/or limited because of his disabilities, and he will be

denied and/or limited in the future unless and until Defendant, PARK PLACE

RETAIL PARTNERS, is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Subject Property, including those set

forth in this Complaint.

      14.    Plaintiff has visited, and/or attempted to patronize the Subject Property

on multiple prior occasions, and at least once before as a patron and advocate for the

disabled. Plaintiff intends on revisiting the Subject Property within six months of the

filing of this Complaint or sooner, as soon as the barriers to access detailed in this

Complaint are removed. The purpose of the revisit is to be a regular patron, to

determine if and when the Subject Property is made accessible, and to maintain

standing for this lawsuit for Advocacy Purposes.



     Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 4 of 17 PageID #: 4
      15.    Plaintiff intends on revisiting the Subject Property to enjoy the same

shopping experience and related services as a non-disabled patron as well as for

Advocacy Purposes, but does not intend to re-expose himself to the ongoing barriers

to access and engage in a futile gesture of visiting the public accommodation known

to Plaintiff to have numerous and continuing barriers to access.

      16.    Plaintiff traveled to the Subject Property as a customer and as an

independent advocate for the disabled, and as an independent advocate for the

disabled, encountered and/or observed the barriers to access that are detailed in this

Complaint, engaged those barriers where physically possible, suffered legal harm

and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Subject Property.

               COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      17.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      18.    The Subject Property is a public accommodation and service

establishment.

      19.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.


     Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 5 of 17 PageID #: 5
     20.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

     21.    The Subject Property must be, but is not, in compliance with the ADA

and the ADAAG.

     22.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subject Property in his capacity as an intended patron and as an independent

advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subject Property that preclude and/or limit his access to

the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

     23.    Plaintiff intends to visit the Subject Property again in the very near

future as a customer and as an independent advocate for the disabled, in order to

utilize all of the services, facilities, privileges, advantages and/or accommodations

commonly offered to able-bodied patrons of the Subject Property but will be unable

to fully do so because of his disability and the physical barriers to access, dangerous

conditions and ADA violations that exist at the Subject Property that preclude



    Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 6 of 17 PageID #: 6
and/or limit his access to the Subject Property and/or the services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

     24.     Defendant, PARK PLACE RETAIL PARTNERS, has discriminated

against Plaintiff (and others with disabilities) by denying his access to, and full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the Subject Property, as prohibited by, and by failing to remove

architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

     25.     Defendant, PARK PLACE RETAIL PARTNERS, will continue to

discriminate against Plaintiff and others with disabilities unless and until

Defendant, PARK PLACE RETAIL PARTNERS, is compelled to remove all

physical barriers that exist at the Subject Property, including those specifically set

forth herein, and make the Subject Property accessible to and usable by Plaintiff

and other persons with disabilities.

     26.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subject Property and the full and equal enjoyment

of the services, facilities, privileges, advantages and accommodations of the Subject

Property include, but are not limited to:



    Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 7 of 17 PageID #: 7
                       ACCESSIBLE PARKING
       a. There is no van accessible parking identified as such with upright
          “Van Accessible” signage in violation of Section 4.6 of the 1991
          ADAAG and Sections 208, 302 and 502 of the 2010 ADAAG.
          This violation made it dangerous for Plaintiff to utilize the parking
          facility at the Subject Property and caused Plaintiff undue upset
          and loss of opportunity.

       b. The purported accessible parking spaces are not level in all
          directions and have areas of uneven, broken pavement because of
          Defendant’s history and practice of failing to inspect and maintain
          the parking surface in violation of 28 CFR § 36.211, Sections 4.5.1
          and 4.6.3 of the 1991 ADAAG and Sections 302 and 502.4 of the
          2010 ADAAG. This violation made it dangerous for Plaintiff to
          utilize the parking facility at the Subject Property and caused
          Plaintiff undue upset and loss of opportunity.

       c. The plaintiff could not safely utilize the parking facility because
          the access aisle serving the designated accessible parking space is
          not level in all directions (creating small pools of standing water
          within the spaces in rainy conditions) because of Defendant’s
          practice of failing to inspect and maintain the parking surface in
          violation of 28 CFR § 36.211, Section 4.6.3 of the 1991 ADAAG
          and Section 502.4 of the 2010 ADAAG. These violations made it
          dangerous and difficult for Plaintiff to transfer from his vehicle to
          his wheelchair (and vice versa) using the designated accessible
          parking.


                    ACCESSIBLE ROUTES/RAMPS


       d. The curb ramps from the parking lot to the walkway
          along the route to the stores lack a level top and bottom
          landing area. Violation: The curb ramp has no level
          landing area in violation of Section 4.8.4 of the
          1991ADAAG and Section 406.4 of the 2010 ADAAG.
          This violation prevented equal access to the plaintiff



Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 8 of 17 PageID #: 8
          and caused Plaintiff undue upset and loss of
          opportunity.

       e. There is no accessible route provided within the site
          from the public sidewalk which serves the facility.
          Violation: There is no accessible route connecting the
          public sidewalk serving the subject facility and any
          accessible entrance(s) in violation of Section 4.3.2 of
          the 1991 ADAAG and Section 206.2.1 of the 2010
          ADAAG. This violation prevented equal access to the
          Subject Property and caused Plaintiff undue upset and
          loss of opportunity.

       f. The access aisle adjacent to the designated accessible space has a
          curb ramp projecting into it and/or has surfaces which are
          otherwise not level in all directions in violation of 28 CFR §
          36.211, Section 4.6.3 of the 1991 ADAAG and Section 502.4 of
          the 2010 ADAAG. These violations made it dangerous for Plaintiff
          to utilize the parking facility at the Subject Property and caused
          Plaintiff undue upset and loss of opportunity.


                  ACCESS TO GOODS/SERVICES
                           (interior)



       g. The self-serve tableware, cups, straws, condiments,
          and/or drink dispensers are positioned too high for
          wheelchairs users to reach. Violation: The self-serve
          tableware, dishware, cups, straws, condiments, food
          and/or operable parts of the drink dispensers exceed the
          maximum allowable height for a vertical (side) reach
          in violation of Section 5.2 of the 1991 ADAAG and
          Sections 308.3.2 and 904.5.1 of the 2010 ADAAG.
          This violation prevented Plaintiff’s access to these
          items equal to that of Defendant’s able-bodied
          customers and caused Plaintiff humiliation and
          embarrassment.



Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 9 of 17 PageID #: 9
                                RESTROOMS
                                  (interior)

        h. The pressure setting on the accessible restroom door closer has not
           been maintained properly by Defendant which has caused the
           pressure required to open/close the restroom door to increase with
           time and use such that the restroom door requires excessive force to
           open. Violation: The restroom door requires more than the
           maximum allowable opening force for an interior hinged door (5
           foot pounds-force) in violation of Section 4.13.11 of the 1991
           ADAAG and Section 404.2.9 of the 2010 ADAAG Standards. This
           accessible feature is not being maintained by Defendant in violation
           of 28 CFR § 36.211. These violations prevented access to Plaintiff
           equal to that of able-bodied individuals and caused Plaintiff undue
           upset and loss of opportunity.


                     MAINTENANCE PRACTICES

        i. Defendant has a practice of failing to maintain the
           accessible features of the facility, creating barriers to
           access for the Plaintiff, as set forth herein, in violation
           of 28 CFR § 36.211. This practice prevented access to
           the plaintiff equal to that of Defendant’s able-bodied
           customers causing Plaintiff loss of opportunity,
           anxiety, humiliation and/or embarrassment.

        j. Defendant has a practice of failing to maintain the
           accessible elements at the Subject Facility by
           neglecting its continuing duty to review, inspect, and
           discover transient accessible elements which by the
           nature of their design or placement, frequency of usage,
           exposure to weather and/or other factors, are prone to
           shift from compliant to noncompliant so that said
           elements may be discovered and remediated.
           Defendant failed and continues to fail to alter its
           inadequate maintenance practices to prevent future
           recurrence of noncompliance with dynamic accessible


Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 10 of 17 PageID #: 10
                elements at the Subject Facility in violation of 28 CFR
                § 36.211, the 1991 ADAAG, and the 2010 ADAAG.
                These violations, as set forth hereinabove, made it
                impossible for Plaintiff to experience the same access
                to the goods, services, facilities, privileges, advantages
                and accommodations of the Subject Facility as
                Defendant’s able-bodied patrons and caused Plaintiff
                loss of opportunity, anxiety, embarrassment and/or
                humiliation.

            mm. Defendant has failed to modify its discriminatory
                maintenance practices to ensure that, pursuant to its
                continuing duty under the ADA, the Subject Property
                remains readily accessible to and usable by disabled
                individuals, including Plaintiff, as set forth herein, in
                violation of 28 CFR § 36.302 and 36.211. This failure
                by Defendant prevented access to the plaintiff equal to
                that of Defendant’s able-bodied customers causing
                Plaintiff loss of opportunity, anxiety, humiliation
                and/or embarrassment.

      27.    The discriminatory violations described above are not an exhaustive list

of the Defendant’s current barriers to equal access and violations of the ADA

because Plaintiff was unable to access and assess all areas of the subject premises

due to the architectural barriers encountered. A complete list of the subject location’s

ADA violations affecting the Plaintiff as a wheelchair user, and the remedial

measures necessary to remove same, will require an on-site inspection by Plaintiff’s

representatives pursuant to Federal Rule of Civil Procedure 34. Once the Plaintiff

personally encounters discrimination, as alleged above, or learns of discriminatory

violations through expert findings of personal observation, he has actual notice that


   Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 11 of 17 PageID #: 11
the defendant does not intend to comply with the ADA.

      28.    The defendant has a practice of failing to maintain the accessible

elements at the Subject Facility by neglecting its continuing duty to review, inspect,

and discover transient accessible elements which by the nature of their design or

placement, frequency of usage, exposure to weather and/or other factors, are prone

to shift from compliant to noncompliant, so that said elements are discovered and

remediated. Defendant failed and continues to fail to alter its inadequate

maintenance practices to prevent future recurrence of noncompliance with dynamic

accessible elements at the Subject Facility in violation of 28 CFR §§ 36.202 and

36.211. These violations, as referenced hereinabove, made it impossible for Plaintiff,

as a wheelchair user, to experience the same access to the services, facilities,

privileges, advantages and accommodations of the Subject Property as Defendant’s

able-bodied patrons.

      29.    Accessible elements at the Subject Property have been altered and/or

constructed since 2010.

      30.    The foregoing violations are violations of the 1991 ADAAG, and the

2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the

2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of

the alleged violations set forth herein can be modified to comply with the 1991

ADAAG standards.



   Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 12 of 17 PageID #: 12
      31.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      32.    Each of the violations alleged herein is readily achievable to modify to

bring the Subject Property into compliance with the ADA.

      33.    Removal of the physical barriers and dangerous conditions present at

the Subject Property is readily achievable because of the site conditions at the

Subject Property, the structural design of the subject facility, and the straightforward

nature of the necessary modifications.

      34.    To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small business owners, and

Section 190 of the IRS Code provides a tax deduction for all business owners,

including the Defendant.

      35.    Removal of the physical barriers and dangerous conditions at the

Subject Property is readily achievable because of the relative low cost of the

necessary modifications and the Defendant has the financial resources to make the

modifications, including the financial assistance made available to Defendant by the

government pursuant to Section 44 and/or Section 190 of the IRS Code.



   Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 13 of 17 PageID #: 13
      36.    By continuing to maintain and/or operate the Subject Property with

discriminatory conditions in violation of the ADA, Defendant contributes to

Plaintiff’s sense of isolation and segregation and deprives Plaintiff of the full and

equal enjoyment of the goods, services, facilities, privileges, and accommodations

available to able bodied individuals of the general public.

      37.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has failed

to comply with this mandate.

      38.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant, PARK PLACE RETAIL PARTNERS, is required to



   Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 14 of 17 PageID #: 14
remove the physical barriers, dangerous conditions and ADA violations that exist at

the Subject Property, including those alleged herein. Considering the balance of

hardships between the Plaintiff and Defendant, a remedy in equity is warranted.

       39.    Plaintiff’s requested relief serves the public interest.

       40.    Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees

and costs of litigation from Defendant, PARK PLACE RETAIL PARTNERS,

pursuant to 42 U.S.C. §§ 12188, 12205 and 28 CFR 36.505. Plaintiff will be denied

full and equal access to the subject premises, as provided by the ADA unless the

injunctive relief requested herein is granted.

       41.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

       WHEREFORE, the Plaintiff prays as follows:
       A.     That the Court find Defendant, PARK PLACE RETAIL
              PARTNERS, in violation of the ADA and ADAAG;
       B.     That the Court enter an Order requiring Defendant, PARK
              PLACE RETAIL PARTNERS, to (i) remove the physical
              barriers to access and (ii) alter the Subject Property to



    Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 15 of 17 PageID #: 15
        make the subject property readily accessible to and
        useable by individuals with disabilities to the full extent
        required by Title III of the ADA;
  C.    That the Court enter an Order directing Defendant,
        pursuant to 28 C.F.R. § 36.211, to fulfill its continuing
        duty to maintain and repair its accessible features and
        equipment in the future so that the facility remains
        accessible to and useable by individuals with disabilities
        in the future, to the full extent required by Title III of the
        ADA;
  D.    That the Court enter an Order directing Defendant to
        implement and carry out effective policies, practices, and
        procedures to maintain and repair its accessible features
        and equipment in the future pursuant to 28 C.F.R. § 36.302
        and 28 C.F.R. § 36.211.
  E.    That the Court enter an Order directing Defendant to
        evaluate and neutralize its policies and procedures towards
        persons with disabilities for such reasonable time so as to
        allow them to undertake and complete corrective
        procedures;
  F.    An award of attorneys’ fees, costs (including expert fees),
        monitoring fees to ensure Defendant comes into and stays
        in compliance, and litigation expenses pursuant to 42
        U.S.C. § 12205;
  G.    An award of interest upon the original sums of said award
        of attorney’s fees, costs (including expert fees), and other
        expenses of suit; and
  H.    Such other relief as the Court deems just and proper,
        and/or is allowable under Title III of the Americans with
        Disabilities Act.



  Dated this the 22nd day of March, 2021.




Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 16 of 17 PageID #: 16
                             Respectfully submitted,



                             By: /s/ J. Luke Sanderson
                             Jeffrey Lucas Sanderson, Esq.
                             Counsel for Plaintiff
                             Tennessee State Bar No.: 35712

Of Counsel:
Wampler, Carroll, Wilson & Sanderson, P.C.
44 N 2nd Street, Ste 502
Memphis, TN 38103
Telephone: (901) 523-1844
Email: luke@wcwslaw.com

DEFENDANT TO BE SERVED:
PARK PLACE RETAIL PARTNERS
2002 RICHARD JONES RD STE 200C
NASHVILLE,TN 37215




   Case 3:21-cv-00246 Document 1 Filed 03/22/21 Page 17 of 17 PageID #: 17
